 

RIMROCK GOLD CORP. 8-K [rmrk-8k_042215.htm]

 

Exhibit 10.1

 

 

 

SETTLEMENT AND RELEASE AGREEMENT

THIS SETTLEMENT AND RELEASE AGREEMENT (this “Agreement”), dated as of April 22,
2015, is entered into by and among (i) UPTICK CAPITAL, LLC, a limited liability
company organized and existing under the laws of the State of Connecticut
(“Uptick”), (ii) ZAHAV RESOURCES, INC., a corporation incorporated under the
laws of the State of Delaware (“Zahav”); and (iii) RIMROCK GOLD CORP., a
corporation incorporated under the laws of the State of Nevada (“Rimrock”).
Uptick, Zahav and Rimrock are collectively referred to herein as the “Parties,”
or each of them individually as a “Party”.

WHEREAS, a Consulting Agreement has been executed on March 1, 2013 by and
between Uptick and Rimrock and a subsequent verbal agreement has been
consummated on or about January 2015 (together, collectively, as amended, the
“Consulting Agreements”), pursuant to which certain consulting services were
performed by Uptick, including, but not limited to, spending hundreds of hours
making introductions to investors (including, but not limited to, Redwood Fund
LP (“Redwood”) and LH Financial Services Corp. (“LH”)), making introductions to
key executives, and lending substantial amounts of money to Rimrock from time to
time in order to protect Rimrock’s underlying business operations and mining
claims;

WHEREAS, in consideration for Uptick’s services and other consideration, Rimrock
and Uptick discussed issuing to Uptick a non-dilutable preferred share of
Rimrock stock which is convertible into 80% of the issued and outstanding common
stock of Rimrock (the “80% Non-Dilutable Share”) and, in order for Rimrock to
authorize the Non-Dilutable Share, Uptick executed certain documents permitting
Rimrock to designate a preferred class of Rimrock’s stock;

WHEREAS, Rimrock has refused to issue the 80% Non-Dilutable Share to Uptick and,
moreover, Rimrock has not paid Uptick anything as of the date hereof for
Uptick’s services rendered pursuant to the Consulting Agreements;

WHEREAS, subject to the terms and conditions herein contained, the Parties have
agreed to settle any and all disputes which may presently exist by and between
them upon Rimrock’s payment to Uptick of the following amounts: (i) Twenty Five
Thousand Five Hundred Two and 59/100 United States Dollars (US$25,502.59) plus
legal fees and expenses incurred by Uptick as provided in Section 11 herein (the
“Cash Settlement Amount”); (ii) four million (4,000,000) shares of Rimrock
common stock; (iii) four hundred (400) shares of Rimrock series B preferred
stock (the “Uptick Preferred Stock Settlement Amount”) (together, parts (ii) and
(iii) herein, collectively, the “Stock Settlement Amount”, and together with the
Cash Settlement Amount, the “Settlement Amount”); and (iv) such other covenants,
terms and conditions as herein provided.

NOW, THEREFORE, IN CONSIDERATION OF THE PROMISES, ACTS, RELEASES AND OTHER GOOD
AND VALUABLE CONSIDERATION HEREINAFTER RECITED, THE SUFFICIENCY AND RECEIPT OF
WHICH IS HEREBY ACKNOWLEDGED, THE PARTIES HERETO, INTENDING TO BE LEGALLY BOUND,
AGREE AS FOLLOWS:

1.

Conditions Precedent. The releases contained in Section 4 hereof shall be
effective immediately upon the satisfaction of the following to Uptick in its
sole and absolute discretion: (i) the full payment of the Settlement Amount to
Lucosky Brookman LLP, as agent for Uptick (the “Agent”), including, but not
limited to share certificates evidencing the preferred and common stock to be
delivered hereunder to Uptick and Zahav, and in connection with Section 12
hereunder, to Redwood and LH; (ii) satisfaction of the covenants contained in
Section 2 hereof; (iii) filing of the Certificate of Designation in the form
attached hereto as Exhibit A (the “Certificate of Designation”) with the
Secretary of State of the state of incorporation of Rimrock; (iv) receipt by
Uptick of a copy of resolutions of the Board of Directors of Rimrock authorizing
the execution of this Agreement, the filing of the Certificate of Designation,
the execution of the Transfer Agent Instruction Letter, the payment of the Cash
Settlement Amount, and the issuance and delivery of the Stock Settlement Amount
(v) the execution and delivery by Rimrock and Rimrock’s Transfer Agent of the
Irrevocable Transfer Agent Instruction Letter in the form attached hereto as
Exhibit B (the “Transfer Agent Instruction Letter”). The Cash Settlement Amount
shall be paid by wire transfer in immediately available funds to the attorney
trust account of the Agent. The share certificates representing the Stock
Settlement Amount shall be physically delivered via overnight courier and
received by the Agent and such share certificates shall be in the applicable
amounts in the name of Uptick.

 



 

 

2.

Covenants of Rimrock. In consideration of Uptick and Zahav’s execution of this
Agreement and their agreement to abide by the terms and conditions herein
contained (including, but not limited to, foregoing immediate enforcement of the
Consulting Agreements), following the date hereof:

(i)

in the event that any portion of the Cash Settlement Amount remains outstanding
following the date hereof, Rimrock shall pay such outstanding portion of the
Cash Settlement Amount to Uptick in an amount which equals thirty percent (30%)
of the funds raised from any debt or equity offering of securities however if
over $30,000 USD are raised by Rimrock the percentage payout increases to forty
percent (40%) and such payment shall be made prior to any other person or
entity, including Rimrock, receiving any funds therefrom;

(ii)

neither Rimrock nor any of its subsidiaries shall buy, sell, transfer and/or
encumber in any way, any mining claim assets owned by Rimrock as of the date
hereof without the prior written consent of Uptick;

(iii)

Rimrock shall notify Uptick at least thirty (30) business days prior to any
payments due and owing by Rimrock with respect to any mining claims (including,
but not limited to, the Pescio payment, BLM fees, and county fees) and in the
event that Rimrock fails to make such payments, Rimrock shall provide Uptick a
timely opportunity to either pay for or arrange for a third party to pay for
those fees and, in the event that such fees are paid for by Uptick or a third
party (the “Paying Party”), Rimrock shall take any and all actions necessary or
advisable to immediately transfer ownership of the respective mining claims to
the Paying Party. If the ownership of the mining claims are transferred to the
Paying Party of which Uptick or Zahav is a party, then, within fifteen (15) days
of such transfer, Uptick shall return the preferred shares being held by Uptick
as of the date of such transfer to the treasury of Rimrock. Uptick shall not
transfer or sell more than ten percent (10%) of the preferred shares for a
period of 6 months following the date hereof. In addition, the Paying Party is
responsible for all transfer fees of the mining claims;

(iv)

at any time following the conversion of the Uptick Preferred Stock Settlement
Amount by Uptick, or any portion thereof, Rimrock shall not, in any given
calendar year, without the prior written consent of Uptick, either directly or
indirectly, issue or distribute, in the aggregate per calendar year, an amount
which equals more than thirty five percent (35%) of the issued and outstanding
shares of Rimrock common stock (as calculated as of the date hereof and as of
January 1 of each subsequent calendar year) or issue any convertible securities
or warrants which, which when convertible or exercisable, would or may result in
the issuance or distribution of an amount which equals more than thirty five
percent (35%) of the issued and outstanding shares of Rimrock common stock (as
calculated as of the date hereof and as of January 1 of each subsequent calendar
year). Such restriction on share issuances shall exclude Rimrock’s obligation to
issue shares under existing outstanding promissory notes and warrants. Any
future debt or equity offering of securities of Rimrock over thirty five percent
(35%), as provided above, will require the written consent of Uptick.; and

(v)

Rimrock shall not issue any additional shares of preferred stock following the
date hereof without the prior written consent of Uptick except as part of a
financing.

3.

Covenant of Uptick. Uptick shall return twenty percent (20%) of the Uptick
Preferred Stock Settlement Amount which it receives pursuant to this Agreement
in the event that the mining claims are not maintained.

 

2

 

 

4.

Uptick/Zahav Release. Upon satisfaction of the conditions precedent contained in
Section 1 hereof in Uptick’s sole and absolute discretion, Uptick and Zahav, on
behalf of themselves and their respective direct or indirect predecessors,
successors, parent companies, divisions, subsidiaries, agents, affiliates,
subrogees, insurers, trustees, trusts, administrators, representatives, personal
representatives, legal representatives, transferees, assigns and successors in
interest of assigns, and any firm, trust, corporation, partnership, investment
vehicle, fund or other entity managed or controlled by Uptick and Zahav or in
which Uptick and Zahav have or had a controlling interest and the respective
consultants, employees, legal counsel, officers, directors, managers,
shareholders, stockholders, owners of any of the foregoing (collectively, the
“Uptick/Zahav Releasors”), in consideration of the satisfaction of the
conditions precedent contained in Section 1 hereof, hereby remise, release,
acquit and forever discharge Rimrock and any and all of their respective direct
or indirect affiliates, parent companies, divisions, subsidiaries, agents,
transferees, consultants, employees, legal counsel, officers, directors,
managers, shareholders, stockholders, stakeholders, owners, predecessors,
successors, assigns, successors in interest of assigns, subrogees, insurers,
trustees, trusts, administrators, fiduciaries and representatives, legal
representatives, personal representatives and any firm, trust, corporation or
partnership investment vehicle, fund or other entity managed or controlled by
Rimrock or in which Rimrock has or had a controlling interest, if any
(collectively, the “Rimrock Releasees”), of and from any and all federal, state,
local, foreign and any other jurisdiction’s statutory or common law claims
(including claims for contribution and indemnification), causes of action,
complaints, actions, suits, defenses, debts, sums of money, accounts, covenants,
controversies, agreements, promises, losses, damages, orders, judgments and
demands of any nature whatsoever, in law or equity, known or unknown, of any
kind, including, but not limited to, claims or other legal forms of action or
from any other conduct, act, omission or failure to act, whether negligent,
intentional, with or without malice, that the Uptick/Zahav Releasors ever had,
now have, may have, may claim to have, or may hereafter have or claim to have,
against the Rimrock Releasees, from the beginning of time up to and including
the date hereof (the “Released Uptick/Zahav Claims”). Nothing in the foregoing
release shall release any claim to enforce this Agreement.

5.

Rimrock Release. Immediately upon the execution hereof, Rimrock, on behalf of
itself and its respective direct or indirect predecessors, successors, parent
companies, divisions, subsidiaries, agents, affiliates, subrogees, insurers,
trustees, trusts, administrators, representatives, personal representatives,
legal representatives, transferees, assigns and successors in interest of
assigns, and any firm, trust, corporation, partnership, investment vehicle, fund
or other entity managed or controlled by Rimrock or in which Rimrock has or had
a controlling interest and the respective consultants, employees, legal counsel,
officers, directors, managers, shareholders, stockholders, owners of any of the
foregoing (collectively, the “Rimrock Releasors”), in consideration of Uptick
and Zahav’s execution of this Agreement and their agreement to abide by the
terms and conditions herein contained, including, but not limited to, foregoing
immediate enforcement of the Consulting Agreements, hereby remise, release,
acquit and forever discharge Uptick and Zahav and any and all of their
respective direct or indirect affiliates, parent companies, divisions,
subsidiaries, agents, transferees, consultants, employees, legal counsel,
officers, directors, managers, shareholders, stockholders, stakeholders, owners,
predecessors, successors, assigns, successors in interest of assigns, subrogees,
insurers, trustees, trusts, administrators, fiduciaries and representatives,
legal representatives, personal representatives and any firm, trust, corporation
or partnership investment vehicle, fund or other entity managed or controlled by
Uptick and Zahav or in which Uptick or Zahav have or had a controlling interest,
if any (collectively, the “Uptick/Zahav Releasees”), of and from any and all
federal, state, local, foreign and any other jurisdiction’s statutory or common
law claims (including claims for contribution and indemnification), causes of
action, complaints, actions, suits, defenses, debts, sums of money, accounts,
covenants, controversies, agreements, promises, losses, damages, orders,
judgments and demands of any nature whatsoever, in law or equity, known or
unknown, of any kind, including, but not limited to, claims or other legal forms
of action or from any other conduct, act, omission or failure to act, whether
negligent, intentional, with or without malice, that the Rimrock Releasors ever
had, now have, may have, may claim to have, or may hereafter have or claim to
have, against the Uptick/Zahav Releasees, from the beginning of time up to and
including the date hereof (the “Released Rimrock Claims”). Nothing in the
foregoing release shall release any claim to enforce this Agreement.

6.

Release of Unknown Claims: Upon satisfaction of the conditions precedent
contained in Section 1 hereof to the satisfaction of Uptick in its sole and
absolute discretion and upon the execution hereof by Rimrock, the following
releases and provisions will be automatically effective:

(a)

The Parties stipulate and agree that the Uptick/Zahav Releasors and the Rimrock
Releasors expressly waive the provisions, rights and benefits conferred by any
law of any state or any territory of the United States or of any other nation,
or principle of common law relating to claims which the Parties did not know or
suspect to exist in the other Party’s favor at the time of executing this
Agreement, which, if known by Parties, would have materially affected Uptick’s,
Zahav’s and/or Rimrock’s settlement with the other Party; and

 

3

 

 

(b)

The Uptick/Zahav Releasors and the Rimrock Releasors may hereafter discover
facts in addition to or different from those that any of them now knows or
believes to be true, but the Uptick/Zahav Releasors and the Rimrock Releasors
fully, finally, and forever settle and release any and all claims, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
concealed or hidden, that now exist, or heretofore have existed upon any theory
of law or equity now existing or coming into existence in the future, including,
but not limited to, conduct that is negligent, reckless, intentional, with or
without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts. The
Uptick/Zahav Releasors and the Rimrock Releasors acknowledge that the inclusion
of such “unknown claims” in this Agreement was separately bargained for and was
a key element of the Agreement, and that each of them assumes the risk of any
mistake of fact or law on its own behalf. If the Parties should subsequently
discover that its understanding of the facts or of the law was or is incorrect,
the Parties shall not be entitled to relief in connection therewith, including
without limitation of the generality of the foregoing, any alleged right or
claim to set aside or rescind this Agreement. This Agreement is intended to be,
and is, final and binding upon the Parties hereto according to the terms hereof
regardless of any claims of mistake of fact or law.

7.

No Admission of Fault. Uptick, Zahav and Rimrock, by entering into this
Agreement, do not concede any fault, liability or wrongdoing, and expressly deny
any fault, liability or wrongdoing whatsoever. The execution of this Agreement,
and the consideration and other terms and conditions thereof, do not constitute
and shall not be construed as or deemed to be evidence of, or an admission or
concession on the part of Uptick, Zahav or Rimrock with respect to any claim,
fault or liability, or any wrongdoing or damage whatsoever. This Agreement may
not be used for any purpose other than to effectuate this settlement and the
terms hereof.

8.

No Action. Upon satisfaction of the conditions precedent contained in Section 1
hereof to the satisfaction of Uptick in its sole and absolute discretion, each
of Uptick and Zahav covenants and agrees not to commence or prosecute any action
or proceeding against Rimrock based on the Released Uptick/Zahav Claims. Upon
the execution hereof by Rimrock, Rimrock covenants and agrees not to commence or
prosecute any action or proceeding against Uptick or Zahav based on the Released
Rimrock Claims.

9.

Preparation of Agreement. Each Party represents to the other that its counsel
have negotiated and participated in the drafting of, and are legally authorized
to negotiate and draft, this Agreement. Each Party to this Agreement
acknowledges that this Agreement was drafted jointly by the Parties hereto and
each Party has contributed substantially and materially to the preparation of
this Agreement. The Agreement shall be construed as having been made and entered
into as the result of arms-length negotiations, entered into freely and without
coercion or duress, between parties of equal bargaining power.

10.

Confidentiality. Except as permitted below, each Party shall maintain the
confidentiality of the Agreement. The negotiations in connection with this
Agreement were and are intended by the Parties to be privileged settlement
discussions, and are confidential; none of the Parties shall disclose such
negotiations unless compelled to do so by a court of competent jurisdiction.
Neither this Agreement, its contents, terms and conditions, nor any other
information concerning this Agreement or the dispute between the Parties, shall
be disclosed to third parties (including, but not limited to, the media) without
the express written approval of all the Parties, except as otherwise provided in
this Section or as required by federal or state securities law, rule or
regulation. This Agreement shall not be introduced in evidence or used for any
purpose except: (a) in an action to enforce its provisions; (b) to prove a
defense to a claim or other legal form of action alleged to have been released
herein; (c) in response to an order directed to a Party from a judicial or
governmental authority having jurisdiction over such Party, in which event the
receiving party shall notify the other Parties of the order; (d) in response to
a subpoena or other process served on a Party (the “Served Party”) by a third
party seeking to compel the disclosure of this Agreement or its terms, in which
event, however, the Served Party shall notify the other Party or Parties of such
subpoena or process as soon as possible and grant it or them the opportunity to
notify the Served Party in writing within ten (10) days if the other Party or
Parties intend to move to quash, seek a protective order or take other
appropriate action, and, if so informed, the Served Party shall not make the
disclosure sought by the subpoena or notice unless the relief sought is denied
or the other Party or Party – despite its or their notice to the contrary –
fails to seek the noticed relief within a reasonable time; (e) if appropriate in
a future action, in an application for a determination that the settlement
between the Parties is a good faith settlement properly subject to a
contribution bar, in which event this Agreement shall be filed under seal; or
(f) as required by federal or state law, rule or regulation. The Parties also
may, to the minimum extent necessary, disclose this Agreement to the Internal
Revenue Service and/or any state taxing authorities and to the Parties’
respective attorneys, accountants, auditors, professionals and other financial
advisors/consultants who have a legal or ethical obligation to hold the terms
and information herein confidential, so that they may perform their
professional, business, or financial duties and obligations. To the extent
possible under federal or state law, rule or regulation, any disclosure by
either Party subject to the confidentiality terms of this Section shall not
reference the other Party. The determination of whether a federal or state law,
rule or regulation requires the disclosure of this Agreement or any term or
provision hereof is left to the sole discretion of the Party making the
disclosure, in consultation with its attorneys, accountants, auditors,
professionals or other financial advisors/consultants.

 

4

 

 

11.

Expenses. The Parties agree that each shall be responsible for payment of its
own costs and expenses, including attorneys’ fees, associated with the
negotiation and execution of this Agreement and any discussions leading thereto,
provided however, that Rimrock will pay Uptick, within ninety (90) days of the
date hereof, Ten Thousand and No/100 United States Dollars (US$10,000) in
partial satisfaction of their legal fees and expenses associated with this
Agreement.

12.

Designation and Assignment. Of the Uptick Preferred Stock Settlement Amount to
be paid by Rimrock to Uptick and Zahav in connection herewith, Uptick and Zahav
hereby designate and assign (i) thirty (30) shares of Rimrock series B preferred
stock to Redwood and (ii) twenty (20) shares of Rimrock series B preferred stock
to LH. These shares are being designated and assigned by Uptick and Zahav to
Redwood and LH in consideration for services rendered to Uptick and Zahav by
Redwood and LH in connection with the consulting services performed by Uptick
and Zahav.

13.

Appointment of Agent. Uptick and Zahav hereby appoint Lucosky Brookman LLP as
their agent for purposes of receiving and distributing the Settlement Amount to
the applicable parties.

14.

Amendments / Modifications. This Agreement shall not be modified, amended,
supplemented, or otherwise changed except by a writing signed by all Parties.
The Parties expressly intend and agree that there shall be no exceptions to this
“oral modification” clause, including, but not limited to, any present or future
claims of partial performance or equitable estoppel. No parol or oral evidence
shall be admitted to alter, modify or explain the terms of this Agreement, which
all Parties agree is clear and unambiguous.

15.

Entire Agreement. This Agreement represents the entire agreement of the Parties
as to the matters set forth herein and shall supersede any and all previous
contracts, arrangements or understandings among the Parties.

16.

Counterparts. This Agreement may be executed in counterparts. The execution of
this Agreement and the transmission thereof by facsimile or e-mail shall be
binding on the Party signing and transmitting same by facsimile or e-mail fully
and to the same extent as if a counterpart of this Agreement bearing such
Party’s original signature has been delivered.

17.

Authorized Representative. Each signatory on behalf of a Party to this Agreement
represents and warrants that he or she is a duly authorized representative of
that Party, with full power and authority to agree to this Agreement and all the
terms herein on behalf of that Party, which Party shall be bound by such
signature.

18.

Notices. Any notices, consents, waivers, or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
in each case properly addressed to the Party to receive the same in accordance
with the information below, and will be deemed to have been delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day. Any notice hand delivered after 5:00 p.m.,
EST, shall be deemed delivered on the following business day. Notwithstanding
the foregoing, notice, consents, waivers or other communications referred to in
this Agreement may be sent by facsimile, e-mail, or other method of delivery,
but shall be deemed to have been delivered only when the sending Party has
confirmed (by reply e-mail or some other form of written confirmation) that the
notice has been received by the other Party. The addresses and facsimile numbers
for such communications shall be as set forth below, unless such address or
information is changed by a notice conforming to the requirements hereof. No
notice to or demand on the Parties in any case shall entitle the Parties to any
other or further notice or demand in similar or other circumstances:

 

5

 

 

  If to Uptick or Zahav:  

Uptick Captial, LLC

708 Third Avenue, 6th Floor

New York, NY 10017

Attn: Ari Blaine

Email: ari@uptickcapital.com

          with a copy which shall
not constitute notice to:  

Lucosky Brookman LLP

101 Wood Avenue South, 5th Floor

Woodbridge, NJ 08830

Attn: Joseph Lucosky, Esq.

Facsimile: (732) 395-4401

Email: jlucosky@lucbro.com

          If to Rimrock:  

Rimrock Gold Corp.

3651 Lindell Road, Suite D155

Las Vegas, NV 89103

Email: rmicgold@frontiernet.net

          with a copy which shall
not constitute notice to:  

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road, 2nd Floor

Lawrenceville, NJ 08648

Attn: Gregg Jaclin, Esq.

Facsimile: (609) 557-0969

Email: gjaclin@szaferman.com

 

19.

Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF NEVADA.
EACH OF THE PARTIES HERETO HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF, AND
VENUE IN, ANY FEDERAL OR STATE COURT OF COMPETENT JURISDICTION LOCATED IN NEW
JERSEY, SOLELY IN RESPECT OF THE INTERPRETATION AND ENFORCEMENT OF THE
PROVISIONS OF THIS AGREEMENT AND IN RESPECT OF THE TRANSACTIONS CONTEMPLATED
HEREIN, AND HEREBY WAIVES, AND AGREES NOT TO ASSERT, AS A DEFENSE IN ANY ACTION
FOR THE INTERPRETATION OR ENFORCEMENT HEREOF, THAT IT IS NOT SUBJECT THERETO OR
THAT SUCH ACTION MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR
THAT THE VENUE THEREOF MAY NOT BE APPLICABLE OR THAT THIS AGREEMENT MAY NOT BE
ENFORCED IN OR BY SAID COURTS, AND THE PARTIES HERETO IRREVOCABLY AGREE THAT ALL
CLAIMS WITH RESPECT TO SUCH ACTION SHALL BE HEARD AND DETERMINED IN SAID COURTS.
THE PARTIES HEREBY CONSENT TO AND GRANT ANY SUCH COURT JURISDICTION OVER THE
PERSON OF SUCH PARTIES AND OVER THE SUBJECT MATTER OF SUCH DISPUTE.

[signature page follows]

 

6

 

 

IN WITNESS WHEREOF, the Parties execute this Settlement and Release Agreement as
of the date first written above.

UPTICK CAPITAL, LLC           By:     Name:     Title:                 ZAHAV
RESOURCES, INC.               By:     Name:     Title:                 RIMROCK
GOLD CORP.               By: /s/ Jordan Starkman   Name: Jordan Starkman  
Title: Chief Executive Officer  

 

 

7

 

 

EXHIBIT A

 

FORM OF CERTIFICATE OF DESIGNATION

(see attached)

 

8

 

 

EXHIBIT B

 

FORM OF IRREVOCABLE TRANSFER AGENT INSTRUCTION LETTER

(see attached)

 



9

